 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

SERVICES AGREEMENT

 

This Services Agreement (“Agreement”) is entered into as of the 8th day of
October 2013 (“Effective Date”) between Novartis Pharma AG located at
Lichtstrasse 35, CH-4056 Basel, Switzerland (“Novartis”) and Enumeral Biomedical
Corporation (a Delaware Company), located at 1450 Broadway 24th floor, New York,
NY, 10018 (“Enumeral”), each individually a “Party” or collectively “Parties” to
this Agreement.

 

WHEREAS Enumeral has proprietary technology and special expertise and a
longstanding experience in the field of microwell devices for the immunological
and genetic analyses of single cells.

 

WHEREAS Novartis wishes to retain the services of Enumeral in the field of
microwell systems to evaluate the applicability of the technology for the
ex-vivo assessment of * from human samples *.

 

NOW THEREFORE, the Parties agree as follows:

 

1.THE SERVICES

 

1.1Enumeral agrees to perform the services as described in Annex A attached
hereto (the “Services”).

 

1.2Enumeral shall not subcontract the Services.

 

1.3Enumeral warrants that it shall provide the Services in accordance with the
terms of this Agreement.

 

1.4Service Provider further warrants that it will provide the Services in a
timely and professional manner, in conformance with that level of care and skill
ordinarily exercised by other professionals in similar circumstances; and in
compliance with all applicable laws and regulations.

 

1.5The Parties shall regularly communicate about all relevant matters with
regard to the Services. Enumeral shall promptly inform Novartis about any
unforeseen results, problems, difficulties, delays, etc. with regard to the
Services. In case of a delay in the execution and/or performance of the
Services, the Parties shall discuss the reasons for any such issues and
reasonable corporate to arrive at a solution. Without waiving any rights
hereunder, Novartis agrees to review the timelines in case of a delay by
Enumeral in order to agree on revised timelines.

 

1.6At the conclusion of the Services, Enumeral will provide to Novartis the
Novartis’ Results (as defined in Section 4.3) generated during the performance
of the Services in formats as outlined in Annex A. If results of Services are
transferred from Enumeral to Novartis by email, a secure email system as
suggested by Novartis shall be used.

 

1.7Enumeral shall grant Novartis access to any data generated during the
performance of the Services, including without limitation electronic raw data
and data contained in laboratory notebooks Upon Novartis’ request Enumeral will
provide Novartis with copies of data. Novartis will reimburse Enumeral for
reasonable costs directly related to providing Novartis with the requested
copies.

 

1.8Enumeral will apply its proprietary technologies and materials as defined in
Annex A (“Enumeral Technology“) in the performance of the Services. Enumeral
represents that it owns or has the right to use all rights to the Intellectual
Property which it shall use to perform the Services pursuant to this Agreement.

 

1.9Novartis shall provide to Enumeral on an ongoing basis during the term of
this Agreement such information and data as Enumeral reasonably requests for the
performance of the Services.

 

Services Agreement Enumeral / NovartisPage 1 of 12

 

 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

1.10Novartis will provide to Enumeral biological and/or chemical materials
(“Novartis Materials”) as defined in Annex A for the performance of the Services
and shall provide to Enumeral information related to such materials as
reasonably required by Enumeral in order to perform the Services. Enumeral shall
use Novartis Materials only for the purpose of performing the Services in
accordance with this Agreement. Novartis shall provide Enumeral with
instructions about how to handle remaining Novartis Materials after completion
of the Services prior to the conclusion of the Project. Enumeral shall comply
with Novartis’ instructions to either (i) destroy any Novartis Material at
Enumeral’s costs; or (ii) transfer Novartis Materials in accordance with
Novartis’ instructions to Novartis, its Affiliates and/or a third party as
indicated by Novartis in writing. Costs related to the shipment of Novartis
Materials shall be borne by Novartis.

 

2.PAYMENT TERMS

 

2.1In consideration of the performance of the Services by Enumeral, Novartis
agrees to pay Enumeral in accordance with the payment schedule set forth in
Annex A.

 

2.2Upon completion of the Services as defined in the payment schedule in Annex
A, Enumeral shall send an invoice to Novartis Pharma AG, Zentraler
Faktureneingang, Lichtstrasse 35, 4002 Basel, Switzerland with a copy to *. The
invoice must contain: (i) Enumeral name and address; (ii) the Services to which
the invoice relates, the name of Novartis’ project leader (iii) the purchase
order number; (iii) the amount invoiced; (iv) Enumeral’s VAT number, if
applicable; and (v) Enumeral’s account information. Except as specified in this
Agreement, Enumeral will receive no other payments or reimbursements from
Novartis for or in connection with the Services.

 

2.3Payment will be made by Novartis within sixty (60) days from the date of
receipt of the invoice, to the bank account specified by Enumeral in accordance
with Section 2.2.

 

3.CONFIDENTIALITY

 

3.1Enumeral undertakes to treat all scientific, technical, commercial and/or
other information, data, documents, results, etc., in whatever medium provided,
which were (i) provided by or on behalf of Novartis or (ii) otherwise obtained
or developed in connection with the performance of Services under this
Agreement, including but not limited to the Novartis Results, (“Novartis
Information”) as confidential, except for Novartis Information which Enumeral is
able to demonstrate:

 

(a)was already in the possession of Enumeral at the time it was acquired from
Novartis;

 

(b)is already generally available to the public, or subsequently becomes so
available without default on the part of Enumeral;

 

(c)is received by Enumeral from a third party who did not acquire it directly or
indirectly from Novartis in confidence; or

 

(d)is developed by Enumeral, independently from the Novartis Information
disclosed;

 

For the sake of clarity, information incorporated in the Enumeral Technology,
Enumeral Background IP and Enumeral Improvements, shall not be considered
Novartis Information.

 

3.2Nothing in Section 3 shall prevent the disclosure of those parts of the
Novartis Information which are required to be disclosed by law or court order;
provided however that if Enumeral is so required to disclose any such Novartis
Information, it shall provide Novartis prompt written notice of such requirement
so that Novartis may seek a protective order or other appropriate remedy to
prevent or limit such disclosure.

 

Services Agreement Enumeral / NovartisPage 2 of 12

 

 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

3.3Enumeral represents and warrants that the Novartis Information will be used
exclusively for the purposes of this Agreement.

 

3.4After termination or expiry of this Agreement, Enumeral will upon Novartis
written request return to Novartis or, at Novartis’ option, will destroy any
documents, reports and data provided by Novartis, documents, reports and data
containing Novartis Information, as well as all copies of and extracts from such
documents, reports and data. Nevertheless Enumeral may retain one (1) copy for
the sole purpose of compliance with Enumeral’s legal obligations under
applicable law. Enumeral’s obligation under this Section 3.4 relate to any
documents, reports and data in whatever medium provided.

 

3.5In case there is no confidentiality agreement in place between the Parties
relating to the negotiations of this Agreement, Enumeral represents and warrants
that Novartis Information received from and/or on behalf of Novartis in the
course of the negotiations of this Agreement have been and will be treated in
accordance with the confidentiality obligations as set forth in this Section 3.

 

4.OwnerSHIP And INTELLECTUAL PROPERTY

 

4.1All tangible and intangible materials, data, results, information, documents,
and reports, including but not limited to Novartis Materials, provided to
Enumeral by and/or on behalf of Novartis in connection with this Agreement, in
any form whatsoever, and any rights therein which were owned by or licensed to
Novartis prior to being provided to Enumeral, shall remain the sole property of
Novartis (the “Novartis Background IP”). Enumeral shall acquire no right, title
or interest in the Novartis Background IP as a result of its performance of the
Services. Enumeral is entitled to use, free of charge, the Novartis Background
IP solely in connection with this Agreement for the purpose of performing the
Services.

 

4.2All intellectual property of Enumeral including without limitation Enumeral
Technology which was owned by or licensed to Enumeral prior to the Effective
Date of this Agreement, shall remain the sole property of Enumeral (the
“Enumeral Background IP”).

 

4.3All inventions resulting from the performance of the Services, which are
directed to or are an improvement of Enumeral Technology and the Enumeral
Background IP, and explicitly excluding Novartis Background IP shall be owned by
Enumeral (“Enumeral Improvements”), and Novartis hereby assigns to Enumeral all
rights and title to such inventions. For the avoidance of doubt, Enumeral
Improvements do not include any Novartis Background IP, including without
limitation, Novartis Materials.

 

4.4All tangible and intangible materials, data, results, information, documents,
reports, inventions and discoveries (whether patentable or not), and know-how
resulting from or arising out of the actual performance of the Services
(“Results”) and/or developed either by a Party alone or by both Parties in
connection with this Agreement which are specific for and inseparable from the
Services , and any rights therein (but explicitly excluding Enumeral Technology,
Enumeral Background IP, and Enumeral Improvements), developed by Enumeral during
the performance of the Services in accordance with this Agreement (the “Novartis
Results”) are hereby assigned to and shall be the exclusive property of Novartis
(or its designees) and may be used and/or transferred by Novartis and/or its
Affiliates at their sole discretion with no further payment or other obligation
to Enumeral. In particular, Novartis shall be the owner of, and shall be
entitled exclusively to use for any purpose and commercially exploit at its sole
discretion, all Novartis Results produced and/or developed by Enumeral without
any further obligation to, or the consent of Enumeral. Enumeral shall have no
rights whatsoever in the Novartis Results. For the sake of clarity, Novartis
Results shall be considered Novartis Information (as defined in Section 3.1),
and includes all Results directed to and identifying * as described in Exhibit
A.

 

Services Agreement Enumeral / NovartisPage 3 of 12

 

 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

4.5Enumeral agrees to, and to cause any employees to assign all right, title and
interest in and to any Novartis Results to Novartis or its designee, and to
execute promptly all documents and take all such other action as may be
reasonably requested by Novartis in order to permit Novartis to obtain the
benefit of its rights under this Agreement.

 

4.6Novartis shall be free to use and dispose of any Novartis Results and
respective patent or other intellectual property rights without any further
compensation or obligations to Enumeral, its employees and/or its
subcontractors.

 

4.7In the event of a third party asserting claims and/or filing suit against
Enumeral due to an alleged infringement of patents or other intellectual
property rights in connection with the performance of the Services by Enumeral
(an “Action”), Enumeral shall promptly inform Novartis accordingly. Novartis
and/or its Affiliates shall have the exclusive right to defend and control the
defense of any such Action, where such Action specifically relates to Novartis
Background Data and/or to Novartis Results (a “Novartis Action”), at its own
costs, using counsel of its own choice, taking into account the reasonable
interest of Enumeral. The Parties will fully cooperate on the best course of
action for defense against any such Action; in particular, each Party shall have
the right to propose defensive strategies and arguments and the other Party
agrees to take such strategies and arguments reasonably into consideration.
Notwithstanding any other obligations of Enumeral under this Agreement, Enumeral
shall not enter into any amicable settlement or consent judgment with said third
party without the prior written consent of Novartis. Novartis agrees to
indemnify and hold harmless Enumeral and its affiliates (including officers,
directors, employees and agents of Enumeral and/or its affiliates) from and
against any and all such claims, suits and liabilities, including costs and fees
(including without limitation reasonable attorneys’’ fees) (collectively the
"Intellectual Property Claims") if related to such Novartis Action, except to
the extent that such Intellectual Property Claims are based on Enumeral's
utilization of Enumeral Technology for performing the Services.

 

4.8In the event of a third party asserting claims and/or filing suit against
Novartis due to a claim that the Enumeral technology infringes patents or other
intellectual property rights of a third person(an “IP Action”), Novartis shall
promptly inform Enumeral accordingly. Enumeral and/or its Affiliates shall have
the exclusive right to defend and control the defense of any such IP Action,
where such IP Action solely relates to Enumeral Technology or Enumeral
Improvement (a “Enumeral Action”), at its own costs, using counsel of its own
choice, taking into account the reasonable interest of Novartis. The Parties
will fully cooperate on the best course of action for defense against any such
IP Action; in particular, each Party shall have the right to propose defensive
strategies and arguments and the other Party agrees to take such strategies and
arguments reasonably into consideration. Notwithstanding any other obligations
of Novartis under this Agreement, Novartis shall not enter into any amicable
settlement or consent judgment with said third party without the prior written
consent of Enumeral..

 

5.INDEMNIFICATION

 

5.1Enumeral agrees to indemnify, defend and hold Novartis (including all its
officers, directors, employees, contractors and agents) harmless from and
against any and all third party claims, demands, causes of action, damages,
liabilities, losses, costs and expenses, including reasonable attorneys’ fees
(collectively, the “Claims”) related to Enumeral’s gross negligence or willful
misconduct in performing of the Services in accordance with this Agreement,
except to the extent that such Claims were caused by the gross negligence of
Novartis. For the avoidance of doubt Enumeral shall only indemnify Novartis in
an amount not to exceed the amount of consideration received by Enumeral in the
performances of the Services.

 

Services Agreement Enumeral / NovartisPage 4 of 12

 

 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

5.2Enumeral warrants that it has appropriate and adequate insurance to cover
claims or damages for which it shall be liable under the terms of this
Agreement. Upon request of Novartis, Enumeral shall provide reasonable evidence
of its insurance.

 

6.TERM

 

6.1This Agreement shall become effective on the Effective Date and shall
automatically terminate on 31st of March 2014 unless earlier terminated in
accordance with Section 7.

 

7.TERMINATION

 

7.1Either Party may terminate this Agreement immediately at any time by written
notice if the other Party:

 

(a)is in breach of any of its obligations under this Agreement and fails or is
unable to remedy such breach within thirty (30) days of receipt of notice in
writing specifying the breach.

 

(b)is or states that it is unable to pay its debts as they fall due, enters into
any scheme of arrangement or composition with, or assignment for the benefit of
all or any class or creditors, is wound up or has a liquidator, provisional
liquidator, receiver and manager or statutory or other official manager
appointed over all or any part of its property.

 

7.2Termination of this Agreement shall be without prejudice to any claim or
right of action of either Party against the other Party for any prior breach of
this Agreement. The provisions of Section 3, Section 4, Section 5, Section 8 and
Section 9 shall remain in force and effect notwithstanding the termination or
expiration of this Agreement.

 

8.PUBLICATIONS

 

Neither Party shall make any publication, lecture, manuscript, poster
presentation or other disclosure or dissemination (oral or written) containing
Confidential Information or Results or referring to the Services, either during
the term of this Agreement or after its termination or expiration, without the
prior written approval of or the other Party.

 

9.PUBLICITY

 

9.1Enumeral may disclose that Novartis has retained Enumeral for professional
services in immunological profiling without the prior written permission of
Novartis. However, Enumeral may disclose that it has entered into this Agreement
to current and prospective shareholders, investors and lenders. For the sake of
clarity, Enumeral may only disclose the terms of this Agreement under
confidentiality obligations at least as stringent as the confidentiality terms
contained in this Agreement, and only in connection with disclosure to and
response to questions arising from prospective shareholders, investors and
lenders in Enumeral; said disclosure would not be aimed at publicity for the
company.

 

9.2Neither Party will use, or authorize others to use, the name, symbols, or
marks of the other Party in any advertising or publicity material or make any
form of representation or statement with regard to the Services which would
constitute an express or implied endorsement by the other Party of any
commercial product or service without that other Party’s prior written approval.

 

Services Agreement Enumeral / NovartisPage 5 of 12

 

 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

10.MISCELLANEOUS

 

10.1Assignment. This Agreement shall not be assignable in whole or in part
without the prior written consent of the other Party, except that Novartis shall
be entitled to assign this Agreement or any rights and obligations pertaining to
this Agreement to any of its Affiliates or to a company taking over all or
substantially all of its pharmaceutical business. “Affiliate” as used in this
Agreement shall have the meaning, with respect to a party, any Person that
controls, is controlled by, or is under common control with that party. For the
purpose of this definition, “control” shall mean, direct or indirect, ownership
of fifty percent (50%) or more of the shares of stock entitled to vote for the
election of directors, in the case of a corporation, or fifty percent (50%) or
more of the equity interest in the case of any other type of legal entity,
status as a general partner in any partnership, or any other arrangement whereby
the entity or person controls or has the right to control the board of directors
or equivalent governing body of a corporation or other entity, or the ability to
cause the direction of the management or policies of a corporation or other
entity. In the case of entities organized under the laws of certain countries,
the maximum percentage ownership permitted by law for a foreign investor may be
less than fifty percent (50%), and in such case such lower percentage shall be
substituted in the preceding sentence, provided that such foreign investor has
the power to direct the management and policies of such entity. For the purpose
of this Agreement the Genomics Institute of the Novartis Research Foundation,
San Diego, California, USA, and the Friedrich-Miescher Institute for Biomedical
Research, Basel, Switzerland, shall also be considered as Novartis’ Affiliates.

 

10.2Conflicting obligations. The Parties covenant and represent that each of
them has full right and authority to enter into this Agreement and to accept all
the obligations under this Agreement, that they have no obligations with any
third party which is in conflict with their obligations under this Agreement,
and that they will during the term of this Agreement not enter into such
obligations without the prior written consent of the other Party.

 

10.3Applicable law, Venue. This Agreement shall be construed in accordance with,
and governed by, the laws of New York, without regard to the conflicts of law
provisions. Any dispute arising out of this Agreement shall be submitted
exclusively to the competent courts of New York, New York, without restricting
any rights of appeal.

 

10.4Notices. Any notice required or authorized to be served hereunder shall be
deemed to have been properly served if delivered by hand, or sent by registered
or certified mail, or sent by facsimile transmission confirmed by registered or
certified mail, to the party to be served at the address specified by such party
for that purpose, or, if no such address is specified, at the address given at
the head of this Agreement. Notices sent by post shall be deemed to have been
delivered within seven days after the date of posting. Notices sent by facsimile
shall be deemed to have been delivered within 24 hours of the time of
transmission.

 

10.5Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties relating to the subject matter of this
Agreement, and supersedes all documents or verbal consents or understandings (if
any) given or made between the parties prior to the date of this Agreement. None
of the terms of this Agreement may be amended or modified except by an
instrument in writing signed by authorized representatives of the parties.

 

10.6Waivers. Neither party shall be deemed to have waived its rights under this
Agreement unless such waiver is in writing and signed by such party and such
waiver by one party of a breach of any provision of this agreement by the other
party shall not be deemed to be a waiver of any subsequent or continuing breach
of such provision or of the breach of any other provision of this Agreement by
that other party. Any delay or omission on the part of any party in the exercise
of its strict rights hereunder will not impair those rights nor will it
constitute a renunciation or waiver of those rights. All rights, remedies,
undertakings, obligations and agreements contained in this Agreement shall be
cumulative, and none of them shall be a limitation of any other right, remedy,
undertaking, obligation, or agreement of any of the parties.

 

Services Agreement Enumeral / NovartisPage 6 of 12

 

 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

10.7Force Majeure. Neither party shall be liable to the other party for any
failure to perform any obligation on its part hereunder to the extent that such
failure is due to circumstances beyond its control which it could not have
avoided by the exercise of reasonable diligence. The affected party shall
however notify the other party as soon as practicable of the occurrence of any
such circumstance, and the parties shall meet to consider what steps, if any,
can be taken to overcome any issues.

 

10.8Relationship. In performing the Services, Enumeral is acting as an
independent contractor and not as servant or agent of Novartis.

 

10.9Headings. Headings in this Agreement are included for ease of reference only
and have no legal effect.

 

10.10Annexes. All Annexes to this Agreement shall form an integral part of this
Agreement. With regard to any conflict between the terms of such Annexes and the
terms of this Agreement, this Agreement shall govern.

 

10.11Third Party Code of Conduct. Novartis gives preference to third parties who
share Novartis’ societal and environmental values, as set forth in the Novartis
Third Party Code:

 

Services Agreement Enumeral / NovartisPage 7 of 12

 

 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives.

 

NOVARTIS PHARMA AG   ENUMERAL BIOMEDICAL CORP.       By:   /s/ Hans-Peter Knopf
  By: /s/ Derek Brand           Name:  Hans-Peter Knopf   Name:  Derek Brand    
      Title: Senior Biologics Expert Integrated   Title: VP Business Development
and Finance   Biologics Profiling           NOVARTIS PHARMA AG           By: /s/
Anette Karle   By: /s/ John J. Rydzewski           Name: Anette Karle   Name:
John J. Rydzewski           Title: Fellow Law Head   Title: Executive Chairman

 

List of Annexes:

 

Annex A:        Services

 

Services Agreement Enumeral / NovartisPage 8 of 12

 

 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

ANNEX A

 

Services

 

PART I: PROJECT INFORMATION

 

A.          Project Title: Enumeral technology evaluation

 

B.          General Description

 

This program will utilize Enumeral’s proprietary technology for the ex-vivo
assessment of * from human samples *. In some cases, * therapeutics can lead to
significant adverse events such as *. * models of * can be poor predictors of
the * response, leaving development groups with insufficient (or in some cases
inapplicable) data on which to base development decisions.

The ability to expose human cells ex-vivo, subsequently followed by
interrogation of *, at the level of single cells, allows enumeration of the
responses and importantly enables the resolution of the cellular subset
originating the key response.

This program provides an example of how Enumeral’s technology can be applied to
the discovery and development process, and the potential to provide a more
specific and reliable prediction of human responses to the administration of *
therapeutics.

 

C.          Services and Timeframe

 

Goal

 

Identify * responses to * therapeutics in samples of human * using Enumeral’s
technology. An assay will be developed which will allow identification of *
profiles and expression of cell surface markers at the level of single cells,
and will be applied to patient samples using * supplied by Novartis, including a
positive control *), negative control (*), and * experimental groups, *. * will
be provided by Novartis.

 

Experimental Plan

 

The experimental plan for this program will proceed in two stages:

1. Assay design and testing

2. Assessment of * profiles under multiple stimulation conditions

 

Assay Design and Testing

Enumeral’s scientists will develop an assay that will measure * and cell surface
markers suggested in discussions with Novartis scientists. Figure 1, below,
shows a proposed assay design which includes suggested * along with cell surface
markers associated with *. Potential alterations to the proposed assay design,
such as indicators of * (such as * or surface markers) may be made after further
discussion with Novartis.

The assay will be validated with spot assays to ensure there is no appreciable
bleed through between detection channels and there is a sufficient signal to
noise ratio (SNR) in each channel in order to execute the proposed experiments.

 

Services Agreement Enumeral / NovartisPage 9 of 12

 

 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

*

 

Assessment of * profiles from ex-vivo human samples

* responses from ex-vivo human samples will be assessed in samples of * under
multiple incubation conditions, specifically * (Negative Control), * (Positive
control), * (Experimental conditions A and B, respectively). Blood samples will
be sourced commercially (e.g. Research Blood Components) with * patients being
tested in all.

 

*

 

Enumeral Technology:

 

Enumeral’s technology has the ability to comprehensively measure single-cell
phenotypes with high throughput and high sensitivity by using addressable arrays
of sub-nanoliter wells for single-cell, analysis of secreted *, cell surface
markers, and gene expression. Advantages include:

·Screening of single, unaltered cells. The full repertoire of cellular
expression – antibodies, * from any tissue is available for screening and
analysis is unbiased.

·Measurement of many factors in parallel. Antibody *, and genetic expression via
in-well RT-PCR can be assayed from the same population of cells.

·Unmatched sensitivity. Because cells reside in such a small volume *, very
small amounts of * are needed for detection. Sensitivity can be greater than *.

·Ideal for small samples. Cells are loaded directly onto the device without
chemical or mechanical disturbance, preserving the full population of cells from
a given sample for analysis.

·Applicable to any cell/tissue types. Widely demonstrated on blood samples, this
technology can be applied to cells from any tissues (e.g. CSF, gut).

 

Process: (1-4) 50mm x 50mm x 50mm (~85,000) wells are created on a thin molded
slab of polydimethylsiloxane (PDMS) the size of a standard microscope slide.
Microwells are loaded with cells from suspension and allowed to settle into
wells. Array is placed in contact with a glass slide functionalized to bind
proteins or analytes secreted from the cells. This seals each microwell to
define a collection of independent sub-nanoliter cultures confining each cell
and its secreted proteins. (5-8) Following protein capture, the cover slide is
removed for analysis – microwells are imaged via fluorescence microscope to
verify well occupancy and identify cell surface markers. Cover slide is
processed using commercially-available “detector” antibodies to illuminate
captured proteins. Cover slide is read in a microarray reader, and “hits” are
spatially correlated to cells in the associated microwells. Cells in microwells
remain viable and can be retrieved for expansion/further study.

 

Services Agreement Enumeral / NovartisPage 10 of 12

 

 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

[tex10-31pg11.jpg]

 

D.          Novartis Materials

 

Novartis will provide *.

 

Services Agreement Enumeral / NovartisPage 11 of 12

 

 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

PART II: COSTS AND PAYMENT SCHEDULE

 

In consideration of the Project performed by Enumeral, Novartis agrees to pay to
Enumeral a fee in the amount of * according to the payment schedule outlined
below plus VAT if applicable.

 

Payment schedule:

 

Services   Milestone   Deliverable  

Deliverable

due date

  Payment                 * up front Assay design and testing   #1 Novartis
approval of interim data report   Interim data report with results from *   *  
*                   Assessment of * profiles under multiple stimulation
conditions   #2 Novartis approval of final report   Final Report detailing the
results of the *   *   *                                   *

 

Services Agreement Enumeral / NovartisPage 12 of 12

 